                                  ORDER
                                   OF THE
           GOVERNOR OF THE STATE OF MARYLAND
                          NUMBER 20-04-05-02

       DELEGATING AUTHORITY TO LOCAL HEALTH OFFICIALS
           TO CONTROL AND CLOSE UNSAFE FACILITIES

WHEREAS,      A state of emergency and catastrophic health emergency was proclaimed
              on March 5, 2020, and renewed on March 17, 2020, to control and
              prevent the spread of COVID-19 within the state, and the state of
              emergency and catastrophic health emergency still exists;

WHEREAS,      COVID-19, a respiratory disease that spreads easily from person to
              person and may result in serious illness or death, is a public health
              catastrophe and has been confirmed throughout Maryland;

WHEREAS,      To reduce the spread of COVID-19, based on currently known and
              available scientific evidence and best practices, the U.S. Centers for
              Disease Control and Prevention and the Maryland Department of Health
              recommend avoiding large gatherings and practicing social distancing in
              smaller gatherings;

WHEREAS,      To reduce the threat to human health caused by transmission of the novel
              coronavirus in Maryland, and to protect and save lives, it is necessary
              and reasonable that individuals in the state refrain from congregating;

WHEREAS,      To protect the public health, welfare, and safety, prevent the
              transmission of the novel coronavirus, control the spread of COVID-19,
              and save lives, it is necessary to control and direct the movement of
              individuals in Maryland, including those on the public streets; and

WHEREAS,      It is further necessary to control and direct in Maryland the occupancy
              and use of buildings and premises, as well as places of amusement and
              assembly;



                                     -1-
NOW, THEREFORE, I, LAWRENCE J. HOGAN, JR., GOVERNOR OF THE STATE OF
                MARYLAND, BY VIRTUE OF THE AUTHORITY VESTED IN ME BY THE
                CONSTITUTION AND LAWS OF MARYLAND, INCLUDING BUT NOT LIMITED
                TO TITLE 14 OF THE PUBLIC SAFETY ARTICLE, AND IN AN EFFORT TO
                CONTROL AND PREVENT THE SPREAD OF COVID-19 WITHIN THE STATE, DO
                HEREBY ORDER:

  I.     Definitions. As used herein:

         a. “Authorized Health Official” means (i) with respect to a county in Maryland, the
            health officer for that county; and (ii) with respect to Baltimore City, the
            Commissioner of Health for Baltimore City.

         b. “Social Distancing Guidance” means all applicable social distancing guidance
            published by the U.S. Centers for Disease Control and Prevention or the Maryland
            Department of Health.

  II.    Delegation of Authority to County Health Officers. If an Authorized Health Official
         determines that a business, organization, establishment, facility, or construction site in
         his/her political subdivision (an “Unsafe Facility”) is unable or unwilling to operate in
         a manner that does not pose an unreasonable risk of exacerbating the spread of
         COVID-19 (including, without limitation, as a result of non-compliance with Social
         Distancing Guidance), the Authorized Health Official is hereby authorized and
         directed to issue such orders as may be necessary to:

         a. require the Unsafe Facility to modify its operations to comply with Social Distancing
            Guidance; or

         b. designate all or part of the Unsafe Facility as a zone in which the occupancy and
            use of buildings may be controlled, and prohibit or limit the movement of
            individuals and/or vehicles into, in, or from the Unsafe Facility, including without
            limitation, by closing the Unsafe Facility.

  III.   Effect on Stay-at-Home Order. Orders issued by an Authorized Health Official
         pursuant to paragraph II above shall be binding upon and enforceable against the
         Unsafe Facility, even if the Unsafe Facility would otherwise be permitted to remain
         open (to any degree) under the Order of the Governor of the State of Maryland
         Number 20-03-30-01, dated March 30, 2020, entitled “Amending and Restating the
         Order of March 23, 2020, Prohibiting Large Gatherings and Events and Closing Senior
         Centers, and All Non-Essential Businesses and Other Establishments, and Additionally
         Requiring All Persons to Stay Home”, as it may be amended or restated from time to
         time.

  IV.    General Provisions.

         a. Each law enforcement officer of the State or a political subdivision shall execute
            and enforce this Order, and any order issued by a county health officer pursuant to


                                              -2-
   paragraph II above.

b. A person who knowingly and willfully violates this Order, or any order issued by
   a county health officer pursuant to paragraph II above, is guilty of a misdemeanor
   and on conviction is subject to imprisonment not exceeding one year or a fine not
   exceeding $5,000 or both.

c. This Order remains effective until the state of emergency has been terminated and
   the proclamation of the catastrophic health emergency has been rescinded, or until
   rescinded, superseded, amended, or revised by additional orders.

d. The effect of any statute, rule, or regulation of an agency of the State or a political
   subdivision inconsistent with this order is hereby suspended.

e. The underlined paragraph headings in this Order are for convenience of reference
   only and shall not affect the interpretation of this Order.

f. If any provision of this Order or its application to any person, entity, or
   circumstance is held invalid by any court of competent jurisdiction, all other
   provisions or applications of the Order shall remain in effect to the extent possible
   without the invalid provision or application. To achieve this purpose, the
   provisions of this Order are severable.

                   ISSUED UNDER MY HAND THIS 5TH DAY OF APRIL, 2020, AND
                   EFFECTIVE IMMEDIATELY.




                           _______________________________________
                           Lawrence J. Hogan, Jr.
                           Governor




                                     -3-
